
	
		II
		112th CONGRESS
		1st Session
		S. 1970
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Mr. Merkley (for
			 himself, Mr. Bennet, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the securities laws to provide for
		  registration exemptions for certain crowdfunded securities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Raising Online While Deterring
			 Fraud and Unethical Non-Disclosure Act of 2011 or the
			 CROWDFUND
			 Act.
		2.Crowdfunding
			 exemption
			(a)Securities Act
			 of 1933Section 4 of the
			 Securities Act of 1933 (15 U.S.C. 77d) is amended by adding
			 at the end the following:
				
					(6)any transaction involving the offer or sale
				of securities by an issuer (including all entities controlled by or under
				common control with the issuer), provided that—
						(A)the aggregate amount sold to all investors
				by an issuer, including any amount sold in reliance on the exemption provided
				under this paragraph during the 12-month period preceding the date of such
				transaction, is not more than $1,000,000, as such amount is adjusted by the
				Commission by notice published in the Federal Register to reflect the annual
				change in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics;
						(B)the aggregate amount sold to any investor
				by an issuer, including any amount sold in reliance on the exemption provided
				under this paragraph during the 12-month period preceding the date of such
				transaction, does not exceed the greater of—
							(i)$500, as such amount is adjusted by the
				Commission by notice published in the Federal Register to reflect the annual
				change in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics; or
							(ii)if the investor has an annual income
				of—
								(I)greater than $50,000 but less than $100,000
				(as such amounts are adjusted by the Commission by notice published in the
				Federal Register to reflect the annual change in the Consumer Price Index for
				All Urban Consumers published by the Bureau of Labor Statistics), 1 percent of
				the annual income of such investor; or
								(II)greater than
				$100,000 (as such amount is adjusted by the Commission by notice published in
				the Federal Register to reflect the annual change in the Consumer Price Index
				for All Urban Consumers published by the Bureau of Labor Statistics), 2 percent
				of the annual income of such investor;
								(C)the transaction is
				conducted through a broker or funding portal that complies with the
				requirements of section 4A(a); and
						(D)the issuer
				complies with the requirements of section
				4A(b).
						.
			(b)Requirements To
			 qualify for crowdfunding exemptionThe Securities Act of 1933 (15
			 U.S.C. 77a et seq.) is amended by inserting after section 4 the
			 following:
				
					4A.Requirements
				with respect to certain small transactions
						(a)Requirements on
				intermediariesA person engaged in the business of effecting
				transactions in securities for the account of others pursuant to section 4(6)
				shall—
							(1)register with the
				Commission as—
								(A)a broker;
				or
								(B)a funding portal
				(as defined in section 3(a)(80) of the Securities Exchange Act of 1934);
								(2)register with any
				applicable self-regulatory organization (as defined in section 3(a)(26) of the
				Securities Exchange Act of 1934);
							(3)provide such
				disclosures, including disclosures related to risks and other investor
				education materials, as the Commission shall, by rule, determine
				appropriate;
							(4)ensure that each
				potential investor—
								(A)reviews
				investor-education information, in line with standards established by the
				Commission, by rule;
								(B)positively
				affirms that the investor understands that the investor is risking the loss of
				the entire investment, and that the investor could bear such a loss; and
								(C)answers questions
				demonstrating—
									(i)an understanding
				of the level of risk generally applicable to investments in startups, emerging
				businesses, and small issuers;
									(ii)an understanding
				of the risk of illiquidity; and
									(iii)an
				understanding of such other matters as the Commission determines appropriate,
				by rule;
									(5)take such
				measures to reduce the risk of fraud with respect to such transactions, as
				established by rule of the Commission, including obtaining a criminal
				background check and securities enforcement regulatory history check on each
				officer, director, and person holding more than 20 percent of the shares of
				every issuer whose securities are offered by such person;
							(6)not later than 1
				month prior to the first day on which securities are offered to any potential
				investor (or such other period as the Commission may establish), provide in
				writing to the Commission and each potential investor any information provided
				by the issuer pursuant to subsection (b);
							(7)ensure that all
				offering proceeds are only provided to the issuer when the aggregate capital
				raised from all investors is equal to the target offering amount, and allow all
				investors to cancel their commitments to invest, as the Commission, by rule,
				shall determine appropriate;
							(8)make such efforts
				as the Commission determines appropriate, by rule, to ensure that, for any
				offering made pursuant to section 4(6), that no investor exceeds the investment
				limits set forth in section 4(6)(B);
							(9)make such efforts
				as the Commission determines appropriate, by rule, to ensure that no investor
				has purchased securities offered pursuant to section 4(6), that in the
				aggregate from all issuers, exceed the greater of—
								(A)$2,000 (as such
				amount is adjusted by the Commission, by notice published in the Federal
				Register to reflect the annual change in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics); or
								(B)if the investor
				has an annual income of—
									(i)greater than
				$50,000 but not more than $100,000 (as such amounts are adjusted by the
				Commission, by notice published in the Federal Register to reflect the annual
				change in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics), 4 percent of the annual income of such investor;
				or
									(ii)greater than
				$100,000 (as such amount is adjusted by the Commission by notice published in
				the Federal Register to reflect the annual change in the Consumer Price Index
				for All Urban Consumers published by the Bureau of Labor Statistics), 8 percent
				of the annual income of such investor;
									(10)takes such steps
				to protect the privacy of information collected from investors as the
				Commission shall, by rule, determine appropriate;
							(11)not compensate
				promoters, finders, lead generators, or other persons to attract or provide the
				personal information of any potential investor;
							(12)prohibit its
				directors, officers, partners, or employees (or any person occupying a similar
				status or performing a similar function) from having any financial interest in
				an issuer using its services; and
							(13)meet such other
				requirements as the Commission may, by rule, prescribe.
							(b)Requirements
				for issuersFor purposes of section 4(6), an issuer who offers or
				sells securities shall—
							(1)be organized
				under and subject to the laws of a State;
							(2)file with the
				Commission and provide to actual and potential investors and the relevant
				broker or funding portal—
								(A)the name, legal
				status, physical address, and website address of the issuer;
								(B)the names of the
				directors and officers (and any persons occupying a similar status or
				performing a similar function), and each person holding more than 20 percent of
				the shares of the issuer;
								(C)a description of
				the business of the issuer and the anticipated business plan of the
				issuer;
								(D)a description of
				the financial condition of the issuer, including—
									(i)financial
				statements reviewed by a public accountant who is independent of the issuer,
				using professional standards and procedures for such review or standards and
				procedures established by rule of the Commission for such purpose; or
									(ii)for offerings
				seeking to raise more than $500,000 (or such other amount as may be established
				by the Commission, by rule), audited financial statements;
									(E)a description of
				the stated purpose and intended use of the proceeds of the offering sought by
				the issuer;
								(F)the target
				offering amount, the deadline to reach the target offering amount, and regular
				updates regarding the progress of the issuer in meeting the target offering
				amount;
								(G)the price at
				which the securities will be offered for a given ownership stake;
								(H)a description of
				the ownership and capital structure of the issuer, how the securities being
				offered are being valued, what the rights of the securities are, and how rights
				may be exercised by the issuer and shareholders; and
								(I)such other
				information as the Commission may, by rule, prescribe;
								(3)not advertise the
				specific details of the offering, except for notices which direct investors to
				the funding portal or broker;
							(4)file with the
				Commission and provide to investors quarterly reports of the results of
				operations and financial statements, as the Commission shall, by rule,
				determine appropriate, subject to such exceptions and termination dates as the
				Commission may establish, by rule; and
							(5)comply with such
				other requirements as the Commission may prescribe, by rule.
							(c)Liability for
				misstatementsThe issuer and any person who is a director or
				officer (or any person occupying a similar status or performing a similar
				function) or partner in the issuer shall be liable to any person acquiring such
				security that was subject to an offering pursuant to section 4(6) for any
				untrue statement of a material fact or omission to state a material fact
				required to be stated in connection with any offering made pursuant to section
				4(6).
						(d)Information
				available to StatesThe Commission shall make the information
				described in subsection (b) and such other information as the Commission, by
				rule, determines appropriate, available to the appropriate securities
				regulatory authority of each State.
						(e)Restrictions on
				salesSecurities issued pursuant to a transaction described in
				section 4(6)—
							(1)may not be
				transferred by the purchaser of such securities during the 2-year period
				beginning on the date of purchase, unless such securities are
				transferred—
								(A)to the issuer of
				the securities;
								(B)to an accredited
				investor;
								(C)as part of an
				offering registered with the Commission; or
								(D)to a member of
				the family of the purchaser or the equivalent, or in connection with the death
				of the purchaser; and
								(2)shall be subject
				to such other limitations as the Commission shall establish, by rule.
							(f)Rule of
				constructionNothing in this section or section 4(6) shall be
				construed as preventing an issuer from raising capital through methods not
				described under section
				4(6).
						.
			(c)RulemakingNot
			 later than 1 year after the date of enactment of this Act, the Securities and
			 Exchange Commission (in this Act referred to as the Commission)
			 shall issue such rules as may be necessary to carry out section 4(6) and
			 section 4A of the Securities Act of 1933, as added by this Act.
			(d)DisqualificationNot
			 later than 1 year after the date of enactment of this Act, the Commission
			 shall, by rule, establish disqualification provisions that are substantially
			 similar to the disqualification provisions contained in the regulations adopted
			 in accordance with section 926 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (15 U.S.C. 77d note)—
				(1)under which an
			 issuer shall not be eligible to offer securities pursuant to section 4(6) of
			 the Securities Act of 1933, as added by this Act; and
				(2)under which a
			 funding portal or broker shall not be eligible to effect transactions for the
			 account of others pursuant to section 4(6) of the Securities Act of 1933, as
			 added by this Act.
				3.Exclusion of
			 crowdfunding investors from shareholder capSection 12(g) of the Securities Exchange Act
			 of 1934 (15 U.S.C.
			 78l(g)) is amended by adding at the end the following:
			
				(6)Exclusion for
				persons holding certain securitiesThe Commission may, as appropriate, exempt
				from this subsection securities acquired pursuant to an offering made under
				section 4(6) of the Securities Act of
				1933.
				.
		4.Funding portal
			 regulation
			(a)Exemption
				(1)In
			 generalSection 3 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c) is amended by adding at the end the following:
					
						(h)Limited
				exemption for funding portalsThe Commission shall, by rule, as
				the Commission determines appropriate, exempt funding portals from the
				registration requirements of section 15(a)(1), conditionally or
				unconditionally, provided that such funding portals remain subject to such
				examination by the Commission and a national securities association and to such
				other requirements under this title as the Commission determines appropriate
				under such
				rule.
						.
				(2)RulemakingA rule to carry out section 3(h) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c), as added by this subsection,
			 shall be issued not later than 1 year after the date of enactment of this
			 Act.
				(b)DefinitionSection
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by
			 adding at the end the following:
				
					(80)Funding
				portalThe term funding portal means any person
				engaged in the business of effecting transactions in securities for the account
				of others, solely pursuant to section 4(6) of the Securities Act of 1933 (15
				U.S.C. 77d(6)) that does not—
						(A)offer investment
				advice or recommendations;
						(B)solicit
				purchases, sales, or offers to buy the securities offered or displayed on its
				website or portal;
						(C)compensate
				employees, agents, or other third parties for such solicitation or based on the
				sale of securities displayed or references on its website or portal;
						(D)hold, manage,
				possess, or otherwise handle investor funds or securities; or
						(E)engage in such
				other activities as the Commission may, by rule, determine
				appropriate.
						.
			5.Fraud response
			 reviewThe Commission shall
			 conduct a review of the effects of the provisions of this Act on investor
			 protection—
			(1)once every 6
			 months during the first 2 years after the date of enactment of this Act;
			(2)annually during
			 the 3 years following the 2-year period referred to in paragraph (1);
			 and
			(3)not less
			 frequently than once every 5 years thereafter.
			
